I concur. The decision disapproves a statement in a previous decision of this court in Smith v. Edwards, 81 Utah 244,17 P.2d 264, 267, to the effect that "to allege that a person is `insolvent' is alleging a pure conclusion," and holds that an allegation of insolvency is the allegation of an ultimate fact and is a sufficient allegation of insolvency without the allegation of the probative facts. Because of this holding, I desire to add the following observations and citation of authority: Such an allegation is sufficient in this kind of case, and this view, I think, is supported by the great weight of authority. The rule applicable in cases of fraudulent conveyances is stated as follows in 27 C.J. 771:
"Insolvency may be a sort of conclusion from other facts, but it is also that kind of a collective fact which is a well understood and recognized pecuniary condition and may well be averred in terms, for this is equivalent to averring that the debtor does not own property enough to pay his debts, and on the other hand if the facts alleged in the bill show that the debtor was insolvent, his insolvency need not be alleged in terms. An allegation that the debtor did not have at the time of the conveyance and has not since had up to the time of the commencement of the suit sufficient property subject to execution to pay his debts is a sufficient averment of his insolvency."
The proposition that insolvency may be alleged in terms without stating the probative facts is supported by the following, in addition to the cases cited in the prevailing opinion: 3 Bancroft Code Pleadings, p. 2406; Rohr v. Stanton,78 Mont. 494, 254 P. 869; Anders v. Kiser (S.D.) *Page 227 256 N.W. 115; Coal City, etc., v. Hazard Powder Co., 108 Ala. 218,19 So. 392; Oshry v. Haddad, 265 Mass. 199, 164 N.E. 69;Lammert v. Stockings, 27 Ind. App. 619, 61 N.E. 945. In other cases (particularly involving receiverships), it is said that while the allegations may be "safe from general demurrer * * * it would seem not to be safe from attack by a special demurrer which specifically objected to the generality of its language."Hobson v. Consolidated Management Ass'n, 19 Del. Ch. 121,163 A. 621; Sill v. Kentucky Coal  Timber Dev. Co., 11 Del. Ch. 93,97 A. 617.
MOFFAT and WOLFE, JJ., being disqualified, did not participate herein.